IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSEPH DANIEL PIRESTANI,                  §
                                           §
       Cross-Petitioner Below              §   No. 112, 2018
       Appellant,                          §
                                           §   Court Below—Court of Chancery
       v.                                  §   of the State of Delaware
                                           §
 KEVIN J. REAGAN,                          §   C.A. No. 17950-N
                                           §
       Cross-Petitioner Below,             §
       Appellee,                           §
                                           §
       and                                 §
                                           §
 ATTORNEY AD LITEM,                        §
                                           §
       Appellee.                           §

                             Submitted: March 5, 2018
                             Decided: March 29, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      This 29th day of March 2018, upon consideration of the notice of appeal and

the notice of interlocutory appeal, it appears to the Court that:

      (1)    On March 5, 2018, the appellant, Joseph Daniel Pirestani, filed a notice

of appeal from the following Court of Chancery rulings: (i) a September 15, 2017

letter from the guardianship case manager regarding the powers and duties of the

guardian; (ii) a November 8, 2017 order denying as moot Pirestani’s motion to alter

or amend the September 15, 2017 letter; (iii) a November 8, 2017 order clarifying
the powers and duties of the guardian; and (iv) a January 31, 2018 order denying

most of Pirestani’s motion for reargument of the November 8, 2017 orders, but

allowing the issue of whether the guardian should continue serving a guardian of the

property to proceed. Pirestani also filed a notice of interlocutory appeal from: (i) a

December 28, 2017 letter stating that the Court of Chancery would consider exhibits

submitted by Pirestani and that there was no need for Pirestani’s motion for

admission of additional evidence; and (ii) a January 31, 2018 order denying

Pirestani’s motion for reargument of the December 28, 2017 letter.

         (2)     Although Pirestani now characterizes one January 31, 2018 order as

final and the other January 31, 2018 order as interlocutory, he applied for

certification of interlocutory appeals from both orders in the Court of Chancery on

February 14, 2018. The Court of Chancery denied certification on February 16,

2018.

         (3)     An order is deemed final and appealable if the trial court has declared

its intention that the order be the court’s final act in disposing of all justiciable

matters within its jurisdiction.1 Neither January 31, 2018 order is final. Both orders

contemplate additional proceedings in the Court of Chancery.                      The Court of

Chancery docket also reflects that the parties continue to litigate their disputes. We

therefore treat both of Pirestani’s appeals as interlocutory.


1
    J.I. Kislak Mortg. Corp. v. William Matthews, Builder, Inc., 303 A.2d 648, 650 (Del. 1973).
                                                  2
          (4)    Applications for interlocutory review are addressed to the sound

discretion of the Court.2 In the exercise of our discretion, we have concluded that

the applications for interlocutory review do not meet the strict standards for

certification under Supreme Court Rule 42(b) and should be refused.

          NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeals are REFUSED.

                                              BY THE COURT:


                                              /s/ Karen L. Valihura
                                              Justice




2
    Supr. Ct. R. 42(d)(v).
                                          3